SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1319
CA 11-02215
PRESENT: SMITH, J.P., PERADOTTO, CARNI, SCONIERS, AND WHALEN, JJ.


CHASITY PRESNELL, PLAINTIFF-RESPONDENT,

                      V                                             ORDER

NEW YORK CENTRAL MUTUAL INSURANCE COMPANY,
DEFENDANT-APPELLANT.


BAXTER SMITH & SHAPIRO, P.C., WEST SENECA (LOUIS B. DINGELDEY, JR., OF
COUNSEL), FOR DEFENDANT-APPELLANT.

CELLINO & BARNES, BUFFALO (ELLEN B. STURM OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Niagara County
(Matthew J. Murphy, III, A.J.), entered September 26, 2011. The
order, among other things, granted that part of the motion of
plaintiff seeking to compel a further deposition of Jean Ostrander.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    March 22, 2013                      Frances E. Cafarell
                                                Clerk of the Court